DETAILED ACTION
This Office action is in response to the Board Decision of 3/10/2022.
Allowable Subject Matter
	In the Board Decision mailed 3/10/2022, the Board agreed with Appellants that claim 1, in view of Appellant’s Specification, requires two distinct events must occur before the erase operation may be suspended, (1) a predetermined time must elapse and (b) the erase operation must reach a suspend point. The Examiner relied on Hyun’s discussion of storage operation interrupt module 10 to teach condition (a) and Hyun’s discussion of frequency module 302 to teach condition (b). However, the Board found that each of the portions of Hyun cited by the Examiner describe the same functionality, thus, Hyun only teaches a single condition. Thus, the Board found that the portions of Hyun describe alternative ways as opposed to a two-condition text, as claimed. Thus, independent claims 1, 9 and 16, and claims 2-8, 10-15 and 17-22 (which either depend upon claims 1, 9 and 16, or, otherwise, recite similar limitations) are found to be allowable for the reasons found by the Board, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139